LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of November 4, 2011, is entered
into by and between Ladenburg Thalmann Financial Services Inc., a Florida
corporation (“Borrower ”), and the lending parties set forth on the signature
pages attached hereto (individually a “Lender” and collectively, the “Lenders”).

RECITALS

WHEREAS, Borrower is a party to that certain Stock Purchase Agreement (the
“Stock Purchase Agreement”), pursuant to which Borrower will purchase (the
“Acquisition”) the outstanding capital stock of Securities America Financial
Corporation (capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Stock Purchase Agreement).

WHEREAS, the Lenders desire to provide Borrower with the funding necessary to
consummate the Acquisition on the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

THE LOAN

Section 1.1. Commitment and Loan. Subject to the terms and conditions of this
Agreement, the Lenders agree to lend to Borrower the aggregate sum of One
Hundred Sixty Million Eight Hundred Thousand Dollars and No Cents ($160,700,000)
(collectively, the “Commitment”), in the amounts set forth on the signature page
attached hereto. The Lenders shall advance the funds due under the Commitment to
Borrower (collectively, the “Loan”) immediately prior to the Closing of the
Acquisition. Borrower hereby agrees to notify the Lenders at least five
(5) business days prior to the anticipated Closing and will notify the Lenders
again on the date prior to the date that the Closing will take place.

Section 1.2. Warrant. Upon the advance of the Loan to Borrower, Borrower will
issue to the Lenders warrants (the “Warrants”), which Warrants will be issued
substantially in the form attached hereto as Exhibit A, to purchase an aggregate
of 10,713,332 shares of the Borrower’s common stock, pro rata among the Lenders
in proportion to the amount of the Commitment they are making.

Section 1.3. Note. Upon the advance of the Loan to Borrower, Borrower shall
execute and deliver to each Lender a promissory note in substantially the form
of Exhibit B (the “Notes”) in the amount of each Lender’s Commitment. The terms
and conditions of the Notes are incorporated herein by reference as if fully set
forth herein. In the event of conflict between the provisions of this Agreement
and the provisions of the Notes, the provisions of the Notes shall govern.

Section 1.4. Use of Proceeds. The proceeds of the Loan shall be used by Borrower
only for paying the Closing Date Purchase Price under the Stock Purchase
Agreement plus the Company’s cash portion of the transition plan (as referenced
in Section 4.09 thereof) on the terms and subject to the conditions of the Stock
Purchase Agreement.

Section 1.5. Conditions. The obligation of the Lenders to fund the Loan shall be
subject to the Closing of the Acquisition in accordance with the Stock Purchase
Agreement, without any amendment , modification or waiver of any of the
provisions thereof that would be materially adverse to the Lenders without the
consent of Frost-Nevada Investments Trust (the “Majority Lender”) (it being
understood that any waiver of a breach of a representation or warranty, where
the failure of such representation or warranty to be true and correct would have
a Material Adverse Effect, or any amendment of the definition of Material
Adverse Effect, or any amendment that results in a reduction of the Closing Date
Purchase Price, unless the commitments under this Agreement and the Loan are
reduced by a like amount, will be deemed to be materially adverse to the
Lenders), and the delivery by Borrower of the Notes, the Warrants and the
Funding Fee (as defined below). Such obligation shall terminate automatically
and immediately upon the termination of the Stock Purchase Agreement.

Section 1.6 Ranking. The Notes will rank senior in right of payment to all of
Borrower’s indebtedness incurred after the Closing of the Acquisition and will
rank at least pari passu with the claims of all its other existing unsecured and
unsubordinated creditors. .

Section 1.7 Funding Fee. Upon the advance of the Loan to Borrower, Borrower
shall pay to the Lenders a one-time initial funding fee (“Funding Fee”) of
$803,500, payable pro rata among the Lenders in proportion to the amount of the
Commitment they are making; provided, however, that the Funding Fee due to the
Majority Lender shall be reduced by the $250,000 commitment fee previously paid
to it by Borrower in connection with the execution of the Commitment Letter.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BORROWER

Each of the representations and warranties of the Borrower (and any limitations
thereon) set forth in the Stock Purchase Agreement are hereby incorporated by
reference herein and made by Borrower in favor of the Lenders as if fully set
forth in this Agreement. In addition, Borrower represents and warrants to the
Lenders as follows:

Section 3.1 Capacity; Execution of Agreement. Borrower has all requisite power,
authority, and capacity to enter into this Agreement and to perform the
transactions and obligations to be performed by it hereunder. The execution and
delivery of this Agreement, and the performance by Borrower of the transactions
and obligations contemplated hereby have been duly authorized by all requisite
corporate action of Borrower. This Agreement has been duly executed and
delivered by Borrower and constitutes a valid and legally binding agreement of
Borrower, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws, both state and federal, affecting the enforcement of
creditors’ rights or remedies in general from time to time in effect and the
exercise by courts of equity powers or their application of principles of public
policy.

Section 3.2. Formation and Standing. Borrower is duly formed, validly existing
and in good standing under the laws of the State of Florida and has the
requisite power and authority to own and operate its properties and assets, and
to carry on its business as currently conducted.

Section 3.3 Power and Authority. Borrower has all requisite legal and other
power and authority to execute and deliver this Agreement and to carry out and
perform its other obligations hereunder.

Section 3.4 SEC Reports. Each report, registration statement and definitive
proxy statement (the “SEC Reports”) filed by Borrower with the Securities and
Exchange Commission (the “SEC”) during the last two fiscal years and the interim
period prior to the date of this Agreement, which are all the forms, reports and
documents required to be filed by the Borrower with the SEC during such time
period, are publicly available to the Lenders on the SEC’s website. All SEC
Reports required to be filed by the Borrower during the last two fiscal years
and the interim period prior to the date of this Agreement were filed in a
timely manner. As of their respective dates the SEC Reports: (i) were prepared
in accordance, and complied in all material respects, with the requirements of
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports, and (ii) did
not at the time they were filed (and if amended or superseded by a filing prior
to the date of this Agreement then on the date of such filing and as so amended
or superseded) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except to the extent set forth in this Article III, the Borrower
makes no representation or warranty whatsoever concerning any SEC Report as of
any time other than the date or period with respect to which it was filed.

Section 3.5. Financial Statements. Each set of financial statements (including,
in each case, any related notes thereto) contained in the SEC Reports complied
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto, was prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form 10-Q
under the Exchange Act) and each fairly presents or will fairly present in all
material respects the financial position of Borrower at the respective dates
thereof and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were subject
to normal adjustments.

Section 3.6. Authorized Shares. Borrower has a sufficient number of authorized
shares of common stock available to issue the Warrants to the Lenders as
provided for herein.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH LENDER

Each Lender severally and not jointly represents and warrants to Borrower as of
the date of this Agreement as follows:

Section 4.1. Capacity; Execution of Agreement. It has all requisite power,
authority, and capacity to enter into this Agreement and to perform the
transactions and obligations to be performed by it hereunder. The execution and
delivery of this Agreement, and the performance by it of the transactions and
obligations contemplated hereby have been duly authorized by all requisite
action on the part of the Lender. This Agreement has been duly executed and
delivered by it and constitutes a valid and legally binding agreement of it,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.

Section 4.2. Formation and Standing. If an entity, it is duly formed, validly
existing and in good standing under the laws of its formation and has the
requisite power and authority to own and operate its properties and assets, and
to carry on its business as currently conducted.

Section 4.3. Power and Authority. It has all requisite legal and other power and
authority to execute and deliver this Agreement and to carry out and perform its
other obligations hereunder.

Section 4.4. Accredited Investor. It is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended.

Section 4.5. Suitability and Sophistication. It has (i) such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of entering into this Agreement and acquiring
the Warrants and (ii) independently evaluated the risks and merits of acquiring
the Warrant and has independently determined that the Warrants are a suitable
investment for it.

Section 4.6. Brokers or Finders. It has not engaged any brokers, finders or
agents, or incurred, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement and the transactions contemplated hereby.

ARTICLE V

MISCELLANEOUS

Section 5.1. Survival of Representations and Warranties; Indemnification.



  (a)   The representations and warranties of Borrower and the Lenders contained
in or made pursuant to this Agreement shall continue in full force and effect
until the indebtedness of Borrower under the Notes and all other obligations
hereunder and thereunder have been paid in full.



  (b)   Borrower hereby agrees to indemnify and hold harmless each Lender and,
as applicable, its respective officers, directors, stockholders, agents and
representatives from and against any and all claims, demands, losses, damages,
expenses or liabilities (including reasonable attorneys’ fees) due to or arising
out of a material breach of any representation, warranty or covenant provided,
made or agreed to by Borrower hereunder or under the Note, the use or the
proposed use of the proceeds thereof, the Acquisition, and any other transaction
contemplated by this Agreement.



  (c)   Each Lender hereby agrees to severally and not jointly indemnify and
hold harmless Borrower and, as applicable, its officers, managers, directors,
stockholders, members, agents and representatives from and against any and all
claims, demands, losses, damages, expenses or liabilities (including reasonable
attorneys’ fees) due to or arising out of a material breach of any
representation, warranty or covenant provided, made or agreed to by it
hereunder.

Section 5.2. Successors and Assigns. This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns. Neither the
Borrower nor any Lender may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.

Section 5.3. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

Section 5.4. Facsimile. A facsimile copy of an original written signature shall
be deemed to have the same effect as an original written signature.

Section 5.5. Captions and Headings. The captions and headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 5.6. Notices. Unless otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement will be in
writing and will be conclusively deemed to have been duly given (i) when hand
delivered to the other party; (ii) upon receipt, when sent by facsimile to the
number set forth below or email to the address set forth below; (iii) five
business days after deposit in the U.S. mail, postage prepaid and addressed to
the other party at the address set forth below; or (iv) the next business day
after deposit with a national overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next business day delivery
guaranteed. Each person making a communication hereunder by facsimile or email
will promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile or email pursuant hereto
but the absence of such confirmation will not affect the validity of any such
communication. A party may change or supplement the addresses given below, or
designate additional addresses for purposes of this Section 5.6, by giving the
other party written notice of the new address in the manner set forth above.

If to Borrower:

Ladenburg Thalmann Financial Services Inc.
4400 Biscayne Blvd., 12th Floor
Miami, Florida 33137
Attention: Brian Heller, Senior Vice President – Business and Legal Affairs
Phone: (305) 572-4100
Facsimile:

If to a Lender, the address set forth on the signature page attached hereto.

Section 5.7. Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of Borrower and the Lenders.

Section 5.8. Enforceability; Severability. The parties hereto agree that each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law. If one or more provisions of this
Agreement are nevertheless held to be prohibited, invalid or unenforceable under
applicable law, such provision will be effective to the fullest extent possible
excluding the terms affected by such prohibition, invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. If the prohibition, invalidity or
unenforceability referred to in the prior sentence requires such provision to be
excluded from this Agreement in its entirety, the balance of the Agreement will
be interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.

Section 5.9. Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of Florida.

Section 5.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES
HERETO HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE
OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 5.11. Further Assurances; Access. The Lenders and Borrower will from
time to time and at all times hereafter make, do, execute, or cause or procure
to be made, done and executed such further acts, deeds, conveyances, consents
and assurances without further consideration, which may reasonably be required
to effect the transactions contemplated by this Agreement. Upon reasonable
written notice, Borrower shall afford the officers, employees and authorized
agents and representatives of the Lenders reasonable access, during normal
business hours, to the offices, properties, books, records and such additional
financial and operating data and other information regarding the assets,
goodwill and business of the Borrower as the Lenders may from time to time
reasonably request.

Section 5.12. Entire Agreement. This Agreement and all exhibits hereto and
thereto constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supercedes the Commitment Letter. No party
will be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.

Section 5.13. Delays or Omissions. No delay or omission to exercise any right
power or remedy accruing to any party under this Agreement, or upon any breach
or default of any other party under this Agreement, will impair any such right,
power or remedy of such non-breaching or non-defaulting party nor will it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
will any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
provisions or conditions of this Agreement, must be in writing and will be
effective only to the extent specifically set forth in such writing. Except as
otherwise set forth herein, all remedies, either under this Agreement or by law
or otherwise afforded to any party, will be cumulative and not alternative.

Section 5.14. Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns. This Agreement shall not be construed to confer upon or give to any
person other than the parties hereto and their respective permitted successors
and assigns any benefits, rights or remedies under or by reason of, or any
rights to enforce or cause the Company to enforce, the provisions of this
Agreement.

Section 5.15. Equitable Relief. The parties hereto recognize that, if such party
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the other parties. Each party
hereto therefore agrees that the other parties are entitled to seek temporary
and permanent injunctive relief and any other equitable remedy a court of
competent jurisdiction may deem appropriate in any such case.

Section 5.16. No Strict Construction. The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

Section 5.17. Public Announcements. No public announcements shall be made by any
party hereto relating to the transactions contemplated by this Agreement without
the prior written consent of the Borrower and the Lenders, such consent not to
be unreasonably withheld, except where required by applicable law; provided,
however, that in the event of such a legally required disclosure, the disclosing
party will consult with the other consenting party with respect to the text of
such disclosure and will provide the other consenting party with a copy of the
disclosure prior to its publication.

Section 5.18. Expenses. Each party shall bear its own costs and expenses in
connection with the transactions contemplated hereby; provided, however, that
the Borrower shall reimburse the Majority Holder for its reasonable
out-of-pocket legal and accounting costs and expenses incurred in connection
with this Agreement, including fees incurred by the Majority Lender in
connection with tax analysis and structuring of the Loan, and any required
filing fees to be made pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, arising out of this Agreement or the Warrants.

Section 5.19. Exhibits. All exhibits annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.

Section 5.20. Interest. Anything in the Agreement or the Notes to the contrary
notwithstanding, the Lenders shall not charge, take or receive, and Borrower
shall not be obligated to pay, interest in excess of the maximum rate from time
to time permitted by applicable law.

[Signatures begin on next page.]

IN WITNESS THEREOF, this Agreement has been executed by the undersigned as of
the day, month and year first above written.

                     
 
        Ladenburg Thalmann Financial Services Inc.       By:     /s/ Richard J.
Lampen
       
Name:  
  Richard J. Lampen        
Title:  
  President and CEO        
 
         

1

[COUNTERPART SIGNATURE PAGE TO LOAN AGREEMENT]

                  LENDER        


 
          [Lender Name]
           
         
    By:     __________________________________  
       
Name:  
 
       
Title:  
 
       
 Commitment
 
       
 Amount:
   $        
 Address:
 
       


 
       
 
 
       
Phone:
 
       
Facsimile:
 


2